Johnston, J.
(dissenting): On tlie first point decided, and tlie one chiefly relied on for reversal, we all agree.
The second objection does not seem to me to be sufficiently material to require a reversal. It is true that the instructions were somewhat meager in respect to the characteristics of the offense of forgery, and the court very properly might have more fully defined it. The information, however, charged that the check was forged, and falsely made, and the court instructed the jury that if the facts stated in the information were found to be true the appellant was guilty of forgery. If the court had given a fuller definition of “forgery” the objection would have been obviated, but it appears to me that the word is about as well understood as any of the terms which the court might have employed in defining it. I do not think that the jury was misled to any extent, or that a different result would have been obtained by a definition of the term “forgery.”